Citation Nr: 9934667	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a nose injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  Subsequently, in September 1997, the veteran's 
claims file was permanently transferred to the RO in 
Cleveland, Ohio.  The veteran served on active service from 
January 1975 to March 1979.

Additionally, the Board notes that, in an August 1992 VA form 
21-4138 (Statement in Support of Claim), the veteran 
requested consideration of a claim for service connection for 
a psychiatric disorder.  However, as the only issues 
currently before the Board are those set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a February 1990 rating decision, the veteran was 
denied service connection for the residuals of nose and head 
injuries; this decision is final. 

2.  The evidence associated with the claims folder since the 
February 1990 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for the residuals of a nose injury.

3.  The evidence associated with the claims folder since the 
February 1990 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for the residuals of a head injury.

4.  The veteran's claim of service connection for the 
residuals of a head injury is well grounded. 


CONCLUSIONS OF LAW

1.  The February 1990 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
the residuals of a nose injury, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
residuals of a head injury, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for the residuals of a head injury is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1990 rating decision, the veteran was denied 
service connection for the residuals of a nose injury on the 
grounds that any in-service nose condition he might have had 
was acute, but transitory, and which resolved leaving no 
residuals discoverable at the time of his discharge 
examination.  In addition, the February 1990 rating decision 
denied the veteran service connection for the residuals of a 
head injury on the grounds that it was not shown by the 
evidence of record.  At present, as the veteran has attempted 
to reopen his claims of service connection, his case is once 
again before the Board for appellate review.  However, 
because the February 1990 rating decision is final, the 
veteran's claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the February 1990 final adjudication, the 
additional evidence in the file which is related to the 
issues on appeal includes medical records from the Tampa VA 
Medical Center (VAMC) dated from March 1990 to September 
1992, and records from the Charleston VAMC dated from June 
1995 to August 1997 describing the treatment the veteran 
received for various disorders including alcohol and drug 
abuse, schizophrenia, personality disorder and seizure 
disorder.  Specifically, the Board notes that the Tampa VAMC 
records include a hospitalization summary for the period 
including from August 1992 to September 1992 which note the 
veteran was diagnosed with seizure disorder status post 
closed head injury in 1977.  And, the Charleston VAMC records 
include a hospitalization summary for June 1996 confirming a 
diagnosis of seizure disorder secondary to closed head 
injury.  

June 1993 records from the South Carolina Department of 
Mental Health, Coastal Empire Mental Health Center, describe 
the treatment the veteran received for various heath problems 
and note he reported a head injury during his service with 
residuals, including headaches.  His diagnoses included mixed 
adjustment disorder, substance abuse by history, and seizure 
disorder secondary to trauma. 

Medical records from the Cleveland VAMC dated from September 
1997 to April 1998 describe the veteran's treatment for 
various health problems including seizure disorder, 
headaches, drug addition, anxiety, and schizoaffective 
disorder.  And a March 1998 VA mental disorders examination 
report diagnoses the veteran with a history of alcohol abuse, 
and schizoaffective disorder. 

In addition, a March 1998 VA general examination report notes 
the veteran had a normal general examination, and a March 
1998 VA radiology report notes he had a normal MRI 
examination of the brain without and with Gadolinium 
injection.  As well, a March 1998 VA epilepsy and narcolepsy 
examination report contains a diagnosis of head injury with 
post traumatic headaches and seizure disorder.

Furthermore, the additional evidence includes service 
department records noting the veteran was temporarily 
transferred out of Okinawa for medical treatment in June 
1978.  Lastly, during the August 1998 appeal hearing at the 
RO, the veteran testified that during his service he was hit 
by a private behind the head with a pipe, injuring his head 
and breaking his nose.  As a result, he and the private were 
incarcerated.  The veteran further noted that, upon 
incarceration, he did not receive any medical treatment.  
However, he also noted that, after his discharge, he fell in 
his bathroom hitting his face.

After a review of the additional evidence submitted 
subsequent to the February 1990 RO's denial, the Board finds 
that, with respect to the claim of service connection for the 
residuals of a nose injury, the veteran has not submitted new 
and material evidence which would allow a reopening of his 
claim.  Essentially, what was missing at the time of the 
February 1990 rating decision, and what continues to be 
missing, is competent medical evidence indicating that the 
veteran currently suffers from the residuals of a nose injury 
related to his period of service.  As such, the Board finds 
that the additional evidence submitted, when considered alone 
or in conjunction with all of the evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for the residuals of a nose injury.  And, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In addition, with respect to the claim of service connection 
for the residuals of a head injury, the Board finds that the 
additional evidence submitted subsequent to the February 1990 
RO's denial, when considered alone or in conjunction with all 
of the evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Specifically, the Board notes the 
additional evidence includes a Tampa VAMC hospitalization 
summary for August 1992 to September 1992 linking the 
veteran's seizure disorder to a head injury in 1977.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim of service connection for the residuals of a head 
injury.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection for 
the residuals of a head injury, the Board turns to the "well 
grounded" analysis required by Winters, Elkins and Hodge.  
In this regard, the veteran must satisfy three elements for 
his claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability. 
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury.  Lastly, there must be medical evidence of 
a nexus or relationship between the in-service injury or 
disease and the current disability.  See Epps v. Brown, 9 
Vet. App. 341 (1996).  In determining whether a claim is well 
grounded, the truthfulness of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In reviewing the evidence of record de novo, the Board finds 
the veteran's service medical records contain July 1977 
medical notations indicating he was evaluated for a possible 
broken nose.  Additionally, the service records contain 
January 1978 medical notations indicating the veteran was 
tried after a fight with a fellow serviceman.

Thus, after a de novo review of the veteran's case, the Board 
finds that veteran's service records substantiate his 
statement that he was involved in an altercation during his 
service.  These facts, coupled with the post-service Tampa 
VAMC hospitalization summary for August 1992 to September 
1992 linking the veteran's seizure disorder to a head injury 
in 1977, make the veteran's claim a plausible claim.  As 
such, the Board finds that the veteran's claim of entitlement 
to service connection for the residuals of a head injury is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).  However, as the Board 
deems that additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for an additional VA examination report, as 
discussed below in the REMAND section.

Finally, the Board acknowledges the record includes a 
September 1997 letter from the Social Security Administration 
(SSA) indicating the veteran was receiving SSA benefits at 
that time.  In this regard, the Board acknowledges that, once 
a veteran has established that he/she has a well grounded 
claim, the VA's duty to assist under 38 U.S.C.A. § 5107(a) 
includes the duty to obtain records in the control of a 
government agency, such as in the case of the SSA.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  However, the VA's duty to assist 
"[i]s not a license for a "fishing expedition" to determine 
if there might be some unspecified information which could 
possibly support a claim . . . . [T]his duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In this case, as the claim of service connection for the 
residuals of a nose injury has not been reopened and is not a 
well grounded claim, and as the present record does not 
contain any statements by the veteran or any other indication 
that the records kept by the SSA would be facially relevant 
to this claim, the Board will not remand this issue to the RO 
due to the lack of such SSA records.

However, given that the claim of service connection for the 
residuals of a head injury has been found by the Board to be 
well grounded, and given that an additional VA examination is 
necessary prior to final adjudication, the Board will include 
in its REMAND, as discussed below, a request that the RO 
obtain the veteran's SSA records for purposes of the claim of 
service connection for the residuals of a head injury.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for the residuals of a nose 
injury, and the benefit sought on appeal is denied.

New and material evidence having been submitted, the claim 
for service connection for the residuals of a head injury is 
reopened; the appeal is granted to this extent only.

The claim of entitlement to service connection for the 
residuals of a head injury is well grounded.




REMAND

As previously noted, the Board finds that the claim of 
entitlement to service connection for the residuals of a head 
injury is well grounded.  Epps v. Brown, 9 Vet. App. 341 
(1996).  However, as the Board deems that further development 
of the veteran's claim is necessary prior to final 
adjudication, the claim is remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1999); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In this regard, as the earliest evidence that the veteran was 
treated for a seizure disorder dates back to early 1990, as 
per the Tampa VAMC medical records, which is more than 10 
years after the veteran's discharge from service, the Board 
finds that the veteran should be afforded an additional VA 
examination in order to clarify his current diagnosis of 
seizure disorder and to better determine the severity and 
etiology of such diagnosis. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records and any other 
evidence relied upon concerning that 
claim.

2.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
current residuals of a head injury.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
Based upon the examination results, a 
review of the claims folder, and 
consideration of the veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's present 
seizure disorder is related to his 
service.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed. 

3.  Subsequently, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for the residuals of a head 
injury.  In making its determination, the 
RO should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.









The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







